DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/20/2018 and 02/18/2020 were filed before the first action on the merits (FAOM).  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, and 6 are rejected under 35 U.S.C. 103 as being unpatentable by Feng (US 6748180 B2) in view of Ames et al. (US 20200041609 A1), hereinafter Ames.
Regarding claim 1, Feng teaches a system comprising: 

a (Fig. 2 LED driver circuit 200; Col. 3 lines 66 – Col. 4 line 4); 
a sensing circuit coupled to the laser pulser circuit, wherein the sensing circuit is configured to compare a reference voltage and an operating voltage indicative of a charge of a capacitive element in the laser pulser circuit (Fig. 2 capacitor pump controller 20 contains comparator 22 which compares reference voltage Vth to operating voltage at the node of the input resistor 30 which is indicative of charge of capacitor 16; Col. 4 lines 28-44); and
a controller coupled to the sensing circuit, wherein the controller is configured to carry out operations, the operations comprising controlling emission of light pulses from the laser pulser circuit based on output from the sensing circuit (IR transceiver controller, not shown, controls the emission of light pulses based on output of the capacitor pump controller 20; Col. 5 line 57- Col. 6 line 8).
	Feng does not teach:
a lidar, wherein the lidar comprises:
	a laser pulser circuit
However, in the same field of endeavor, Ames discloses a vehicular lidar system that can detect objects. Specifically, Ames teaches a lidar that can emit laser light pulses (Fig. 2 lidar emitter 42 in lidar unit 40 emits laser light; paragraph 0062)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Feng’s device in view of Ames to replace the LED in Feng’s pulser circuit with Ames’ lidar emitter. The motivation to do so is to use laser beams for a lidar system in place of light pulses emitted by standard LEDs. One of ordinary skill in the art would have been capable of 

Regarding claim 2, the combination of Feng and Ames teaches all the limitations of claim 1 as stated above. Further, Feng teaches:
wherein controlling emission of light pulses from the laser pulser circuit based on output from the sensing circuit comprises: modifying or preventing emission of light pulses from the laser pulser circuit based on output from the sensing circuit being greater than or equal to an applicable threshold level (IR transceiver controller, not shown, controls the emission of light pulses based on output from capacitor pump controller 20 being greater than or equal to a low voltage threshold; Col. 5 line 57- Col. 6 line 8).

Regarding claim 6, the modification of Feng by Ames teaches all the limitations of claim 1 as stated above.
The current modification does not teach the system further comprising:
a vehicle, wherein the lidar is mounted to the vehicle.
However, in the same field of endeavor, Ames further discloses the lidar is connected to vehicle (Fig. 1 lidar unit 40 is coupled to vehicle 12; paragraph 0034).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to further modify Feng in view of Ames to mount the lidar to a vehicle. The motivation to do so is to use the lidar system in a 

Claims 3-5, 7-11, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable by Feng in view of Ames and Wyrwas et al. (US 9791557 B1), hereinafter Wyrwas.
Regarding claim 3, Feng modified by Ames teaches all the limitations of claim 2 as stated above.
Feng modified by Ames does not teach:
wherein the applicable threshold level is indicative of an eye safety threshold.
	However, in the same field of endeavor, Wyrwas further discloses the usage of emitting eye-safe laser beams in a vehicle LIDAR system (Wyrwas Fig. 3A light source A 120 emits light beam 370 at an eye safe power, Col. 8 lines 5-23).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to further modify the combination using Wyrwas’s disclosure to add eye-safe power thresholds. The motivation to do so is to protect the eyesight of other drivers and pedestrians. One of ordinary skill in the art would have been capable of applying this known technique of using eye safety thresholds to a known device and the results would have been predictable to one of ordinary skill in the art.

Regarding claim 4, Feng modified by Ames teaches all the limitations of claim 1 as stated above.
Feng modified by Ames does not teach:
wherein the operations further comprise adjusting the reference voltage based on a current operating state of a vehicle.
	However, in the same field of endeavor, Wyrwas further discloses a vehicle LIDAR system that emits different power laser beams depending on the vehicle’s environment (Wyrwas Fig. 3A light source A 120 emits laser at first power and light source B 125 emits laser at second power depending on detected objects such as person 340 i.e. operating state of vehicle, Col. 7 line 55 – Col. 8 line 4).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to further modify the combination using Wyrwas’s disclosure to add Wyrwas’s first and second power thresholds i.e. different voltage thresholds to the reference voltage node. The motivation to do so is to protect the eyesight of other drivers and pedestrians when needed and use higher power for better detection if such objects are not present. One of ordinary skill in the art would have been capable of applying this known technique of adjusting a reference voltage to limit the power of a laser to a known device and the results would have been predictable to one of ordinary skill in the art.

Regarding claim 5, Feng modified by Ames teaches all the limitations of claim 1 as stated above.

wherein the operations further comprise adjusting the reference voltage based on environmental conditions comprising one or more of the following: an ambient light level, a proximity to populated areas, or one or more detected objects.
However, in the same field of endeavor, Wyrwas further discloses a vehicle LIDAR system that emits different power laser beams depending on the vehicle’s environment (Wyrwas Fig. 3A light source A 120 emits laser at first power and light source B 125 emits laser at second power depending on detected objects such as person 340, Col. 7 line 55 – Col. 8 line 4).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to further modify the combination using Wyrwas’s disclosure to add Wyrwas’s first and second power thresholds i.e. different voltage thresholds to the reference voltage node dependent on environmental conditions. The motivation to do so is to protect the eyesight of other drivers and pedestrians when needed and use higher power for better detection if such objects are not present. One of ordinary skill in the art would have been capable of applying this known technique of adjusting a reference voltage to limit the power of a laser based on environmental conditions to a known device and the results would have been predictable to one of ordinary skill in the art.

Regarding claim 7, Feng teaches a system comprising: 
a (Fig. 2 LED driver circuit 200; Col. 3 line 66 – Col. 4 line 4) comprising: 
a light-emitter device (Fig. 2 LED 2; Col. 4 lines 5-27); 
a capacitive element (Fig. 2 capacitor 16; ; Col. 4 lines 16-21); 
and at least one field effect transistor (FET) (Fig. 2 NFET 14, Col. 3 line 66 – Col. 4 line 4);
a sensing circuit coupled to the capacitive element, wherein the sensing circuit comprises: (Fig. 2 capacitor pump controller 20 is coupled to capacitor 16; Col. 4 lines 28-45)
an operating voltage node configured to provide an operating voltage indicative of a charge of the capacitive element (Fig. 2 node feeding input resistor 30; Col. 4 lines 45-56); and
a comparator (Fig. 2 comparator 22; Col. 4 lines 28-45), wherein the comparator comprises: 
a first input coupled to the operating voltage node (Fig. 2 first terminal of comparator 22 is coupled to input resistor 30 node i.e. operating voltage node; Col. 4 lines 28-45); 
a second input coupled to a reference voltage source (Fig. 2 Vth threshold voltage input i.e. reference voltage; Col. 4 lines 28-45); and 
an output (Fig. 2 comparator 22 has an output terminal; Col. 4 lines 28-45); and
a controller, wherein the controller is coupled to the second input and the output (IR transceiver controller would be coupled to Vth; paragraph 19, 29), wherein the controller is configured to carry out operations, the operations comprising: 
controlling a reference voltage provided by the reference voltage source (IR transceiver controller would control the reference voltage; Col. 5 line 57 – Col. 6 line 8); 
causing the comparator to compare a first voltage at the first input and a second voltage at the second input so as to provide an output value at the output, wherein the first voltage is indicative of the operating voltage and the second voltage is indicative of the reference voltage; (Fig. 2 comparator 22 compares operating voltage of capacitor to Vth i.e. reference voltage; Col. 4 lines 28-45);
Feng does not teach:
a laser pulser circuit
		[…] and
evaluating compliance with a laser safety threshold based on the output value.
However, in the same field of endeavor, Ames discloses a vehicular lidar system that can detect objects. Specifically, Ames teaches a lidar that can emit laser light pulses (Fig. 2 lidar emitter 42 in lidar unit 40 emits laser light; paragraph 0062). Wyrwas additionally discloses the usage of emitting eye-safe laser beams in a vehicle LIDAR system (Wyrwas Fig. 3A light source A 120 emits light beam 370 at an eye safe power, Col. 8 lines 5-23).


Regarding claim 8, the modification of Feng by Ames and Wyrwas teaches all the limitations of claim 7 as stated above.
	Feng further discloses:
wherein the sensing circuit further comprises a voltage divider, wherein the operating voltage node corresponds to a node of the voltage divider (Fig. 2 NFET 24 and 26 serve as a voltage divider in which the node of the voltage divider is feeding the operating voltage node of input resistor 30; Col. 4 lines 28-45).

Regarding claim 9, the modification of Feng by Ames and Wyrwas teaches all the limitations of claim 7 as stated above.
	Feng further discloses:
wherein the light-emitter device and the at least one FET are connected in a series combination between a supply voltage and a ground reference, wherein the capacitive element is connected in parallel to the series combination (Fig. 2 NFET 14 is in series between Vdd and gnd and capacitor 16 is parallel to NFET 14; Col. 4 lines 5-27).

Regarding claim 10, the modification of Feng by Ames and Wyrwas teaches all the limitations of claim 9 as stated above.
Feng further discloses:
wherein when the FET is open, the capacitive element is charged by the supply voltage, so as to prepare the laser pulser circuit to emit a laser light pulse (Fig. 2 capacitor 16 is charged by Vdd via NFET 14; Col. 4 lines 5-27).

Regarding claim 15, the modification of Feng by Ames and Wyrwas teaches all the limitations of claim 7 as stated above.
The current combination does not teach:
wherein the controller comprises at least one of a field- programmable gate array (FPGA) or an application-specific integrated circuit (ASIC).
However, in the same field of endeavor, Ames teaches a lidar object detection for vehicles using the emission of laser light pulses. Specifically, Ames discloses that lidar pulse controller (Ames Fig. 2 lidar pulse controller 48; paragraph 0063) can be an application-specific integrated circuit, ASIC, in paragraph 0063. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to further modify the combination in view of Ames to have Feng’s IR transceiver controller comprise an ASIC like Ames’ 

Regarding claim 16, Feng modified by Ames and Wyrwas teaches all the limitations of claim 7 as stated above. Feng further discloses:
wherein the output value comprises a positive or negative voltage indicative of a voltage difference between the first voltage at the first input and the second voltage at the second input (Feng Fig. 2 comparator 22 will output the analog voltage difference between first and second input; Col. 4 lines 28-44).

Regarding claim 17, Feng modified by Ames and Wyrwas teaches all the limitations of claim 7 as stated above. Feng further discloses:
wherein the output value comprises a digital output indicative of a voltage difference between the first voltage at the first input and the second voltage at the second input (Feng Fig. 2 comparator 22 has high and low thresholds i.e. digital output. If the output value is above or below the high/low threshold voltages, the output is considered digitally high or low; Col. 4 lines 28-44).

Regarding claim 18, Feng modified by Ames and Wyrwas teaches all the limitations of claim 7 as stated above. 

wherein the operations further include: determining a current operating state of the system, wherein evaluating compliance with the laser safety threshold is further based on the current operating state of the system.
	However, in the same field of endeavor, Wyrwas further discloses a vehicle LIDAR system that emits eye-safe power laser beams depending on the vehicle’s environment i.e. current operating state (Wyrwas Fig. 2 FOV classification module 176 evaluates the vehicle’s FOV, that is current operating state, into eye-safe and non-eye-safe areas and emits laser beams at first or second power thresholds; Col. 7 lines 4-18)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to further modify the combination in view of Wyrwas to add Wyrwas’s determination of vehicle’s environment to comply with eye-safety requirements. The motivation to do so is to actively determine whether the lidar system is emitting laser pulses in an eye-safe fashion. One of ordinary skill in the art would have been capable of applying this known technique of determining the current state of the system and use that information to comply with laser safety thresholds to a known device and the results would have been predictable to one of ordinary skill in the art.

Regarding claim 19, Feng modified by Ames and Wyrwas teaches all the limitations of claim 18.
The current modification does not teach:
further comprising a vehicle, wherein the current operating state of the system is based on a current operating state of the vehicle.
However, in the same field of endeavor, Ames further discloses the lidar is connected to vehicle (Fig. 1 lidar unit 40 is coupled to vehicle 12; paragraph 0034).  Additionally, Wyrwas further discloses a vehicle LIDAR system that scans the vehicle’s environment to determine the presence of objects (Wyrwas Fig. 2 FOV classification module 176 evaluates the vehicle’s FOV, that is current operating state of the vehicle, into eye-safe and non-eye-safe areas and emits laser beams at first or second power thresholds; Col. 7 lines 4-18).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to further modify the combination in view of Ames and Wyrwas to add Ames’ vehicle and Wyrwas’s FOV classification module to the system. The motivation to do so is to actively determine the vehicle’s environment and status while safely emitting laser pulses. One of ordinary skill in the art would have been capable of applying this known technique of attaching a lidar system to a vehicle and determining the current state of the vehicle to a known device and the results would have been predictable to one of ordinary skill in the art.

Regarding claim 20, Feng modified by Ames and Wyrwas teaches all the limitations of claim 7. 
The current modification does not teach:
wherein evaluating compliance with the laser safety threshold based on the output value comprises comparing the output value to one or more operating thresholds, wherein the one or more operating thresholds comprise predetermined output value thresholds that correspond to respective operating states of the system.
	However, in the same field of endeavor, Wyrwas further discloses a vehicle LIDAR system that emits laser beams at different operating power thresholds depending on the vehicle’s environment i.e. current operating state (Wyrwas Fig. 3A light source A 120 emits laser at first power threshold and light source B 125 emits laser at second power threshold depending on detected objects such as person 340 i.e. operating state of vehicle, Col. 7 line 55 – Col. 8 line 4). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to further modify the combination in view of Wyrwas.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to further modify the combination in view of Wyrwas to compare the output of the system to Wyrwas’ operating power thresholds that are based on the vehicle’s FOV.  The motivation to do so is to actively determine whether the vehicular lidar system is emitting laser pulses in an eye-safe fashion. One of ordinary skill in the art would have been capable of applying this known technique of comparing the output to predetermined thresholds in order to comply with laser safety thresholds to a known device and the results would have been predictable to one of ordinary skill in the art.

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Feng in view of Ames, Wyrwas, and Kimbrough (US 6707833 B1) .

Regarding claim 12, Feng modified by Ames and Wyrwas teaches all the limitations of claim 7 as stated above.
Feng modified by Ames and Wyrwas does not teach:
wherein the sensing circuit further comprises a filter circuit, wherein the controller is coupled to the second input by way of the filter circuit.
However, in the same field of endeavor, Kimbrough discloses a laser driver circuit that contains a filter circuit on its input reference voltage i.e. second input (Fig. 3  PWM input logic signal 210 is filtered to produce VR reference voltage; Col. 3 line 54 - Col. 4 line 9);
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to further modify the combination with Kimbrough. The additional modification would be to add Kimbrough’s filter circuit to Feng’s capacitor pump controller and to have Feng’s IR transceiver controller coupled to the reference voltage node via Kimbrough’s filter circuit. The motivation to do so is to filter out high frequency noise in an otherwise noisy vehicular environment. One of ordinary skill in the art would have been capable of applying this known technique of adding a filter circuit to a known device and the results would have been predictable to one of ordinary skill in the art.

Regarding claim 13, Feng in view of Ames, Wyrwas, and Kimbrough teaches all the limitations of claim 12 as stated above.
The current combination does not teach:
the filter circuit comprises a resistor capacitor (RC) circuit
However, in the same field of endeavor, Kimbrough discloses further that the filter circuit is an RC circuit (PWM input logic signal 210 is more specifically filtered by resistor 190 capacitor 188 circuit to produce VR reference voltage; Col. 3 line 54 - Col. 4 line 9).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to further modify the combination in view of Kimbrough to use a RC circuit as the filter. The motivation to do so is to filter out high frequency noise in an otherwise noisy vehicular environment. One of ordinary skill in the art would have been capable of applying this known technique of adding a RC filter circuit to a known device and the results would have been predictable to one of ordinary skill in the art.

Regarding claim 14, Feng in view of Ames, Wyrwas, and Kimbrough teaches all the limitations of claim 13 as stated above.
The current combination does not disclose:
wherein the controller is coupled to the second input by way of a resistor of the RC circuit
However, the IR transceiver controller disclosed in Feng could be connected to node of the PWM input logic signal 210 taught in Kimbrough so that the controller is coupled to the second input by way of the resistor of Kimbrough’s RC circuit.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to further modify the combination in 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN HWANG whose telephone number is (571)272-5297. The examiner can normally be reached Monday - Friday 8:30 - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on (571) 270-3603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 






/SH/Examiner, Art Unit 3645                                                                                                                                                                                                   
/YUQING XIAO/Supervisory Patent Examiner, Art Unit 3645